 In the MatterOf ERNESTM. CARLSON,ESTHER CARLSON,ARTHURANDERSEN AND MARTHA ANDERSEN,INDIVIDUALLY AND AS CO-PARTNERSD/B/A AUTOMATICSCREW MACHINE COMPANYandUNITEDELECTRICAL,RADIO & MACHINE WORKERSOF AMERICA, LOCAL 1421,C. I. O.Case No. R,5873.-Decided September 7,1943Mr. Oscar HougeandMr. W. P. Spreckels,of Los Angeles, Calif.,for the Company.Katz, Gallagher & Margolis,byMr. Leo Gallagher,of Los Angeles,Calif., andMr.'Martin Hourihan,of Los Angeles, Calif., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio & MachineWorkers of America, Local 1421, C. I. 0., herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of Ernest M. Carlson, Esther Carl-son, Arthur Andersen and Martha Andersen, individuals and as co-partners doing business as Automatic Screw Machine Company, LosAngeles, California, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Daniel J. Harrington, Trial Examiner. Said hearing was heldat Los Angeles, California, on August 20, 1943.The Company andthe Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAutomatic Screw Machine Company is a co-partnership consistingof Ernest M. Carlson, Esther Carlson, Arthur Andersen, and Martha52 N. L. R. B., No. 81.515549875-44-vol. 52-34 516DECISIONSOF NATIONAL LABOR RELATIONS BOARDAndersen, with its principal place of business at Los Angeles, Cali-fornia,where it is engaged in the manufacture of screw machineproducts.During 1942 the Company purchased raw materials valuedat severalmillion. dollars, all of which was shipped, to : it from pointsoutside the State of California. - During thesameperiod the Com-pany sold products valued at between $5,000,000 and $6,000,000, ap-proximately 75 percent of which was sold to the United States Gov-ernment.The Company admits that it is engaged in commercewithin themeaningof the National Labor Relations Act.II.THEORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, -Local1421, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive collec-tive bargaining representative of its employees until such time as theUnion is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantialnumber of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesat Plant No. 1 and Plant No. 2 of the Company, including inspectors,matrons, andjanitors, but excluding office and clerical employees, full-time cafeteria employees, guards, and supervisory employees withauthority to hire and discharge or to recommend hire and discharge,constitute an appropriate unit.The only controversy with respectto the unit concerns leadmen or working foremen.The Company would include leadmen or working foremen in theunit, while the Union would exclude them. The record does not clearlydefine the duties of such employees.Accordingly, we shall excludethem if they have authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action. If they, do not have such authority, we shallinclude them in the unit.1 The Field Examiner reported that the Union liresented 683 authorization cards bearingapparently genuine signatures.There are approximately 950 employees in the appropriateunit.No check was made of the authorization cards against a pay roll of the Companybecause of the Company's refusal to submit a pay roll. AUTOMATIC SCREW MACHINE COMPANY517We find that all production and maintenance employees at Plant No.1 and Plant No. 2 of the Company, including inspectors, matrons, andjanitors, but excluding office and clerical employees, full-time cafeteriaemployees, guards, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V.THE; DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-'roll -period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ernest M. Carlson,Esther Carlson, Arthur Andersen and Martha Andersen, individuallyand as co-partners doing business as Automatic Screw Machine Com-pany, Los Angeles, California, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twenty-first Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause, to determine whetheror not they desire to be represented by United Electrical, Radio &Machine Workers of America, Local 1421; affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining.CHAIRMAN Minis took no part in the consideration of the aboveDecision and Direction of Election.-